Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats the title and used implied phrasing.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “training a machine learning model based upon data generated during the feature extraction on the records.”. This is considered an essential omitted step as the first limitation of claim 8 performs feature extraction on records to find features associated with risk indicia and a particular data source. Then these data records are use to train a machine learning model that used to determine risk scores of the records and select records with a score higher than a threshold. However without the missing step, there is no connection between the extracted features and the machine-learning model, resulting in a gap between steps. As such claim 8 is rejected under 35 USC second 112b for omitting an essential step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim s is rejected under 35 USC 101. The claimed invention is directed to an abstract idea without significantly more.  See the analysis below.

Claim 1

Step 1: The claim recites a method, therefore, it falls into the statutory category of a method.

Step 2A Prong 1:  The claim recites, inter alia:

performing feature extraction on records across a plurality of datasets, features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets;
(This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of looking at data records and determining data or features of interest in the data which is the mental process of evaluation/judgment of information. )

Applying a trained machine-learning model to determine one or more records from the records having risk assessment data that exceeds a baseline threshold; (This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of determining how much of risk each record based on the users opinion and comparing it to a threshold. This a mental step performed by  a user of determining which records are risk and above certain level. )

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites providing at least one record of the one or more records in response to a search query; train a machine learning model based upon data generated during feature extraction on the records; and apply the machine learning model. The retrieving (essentially gathering data from stored data) and displaying one record is insignificant post-solution activity as the act of retrieving and display data is insignificant post-solution activity, See MPEP 2106.05(g). Training a machine learning and applying the machine learning model is recited at such a high of generality that is amounts to merely using the machine learning as a tool to apply an abstract idea, see MPEP 2106.05(f). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets” is simply details on what type of data is received. See MPEP 2106.05(g) wherein it cites “selecting a particular data source or type of data to be manipulated does not amount to significantly more”. As such the above limitation is not significantly more.

Claims 2, 9 and 17 would amount significant more, as claim 2, 9 and 16 takes user feedback and uses that in some way alter that trained model.

Claims 3-7, 10-15, and 18-19 are dependent on claims 2, 9 and 17 are as such significantly more. 

Claim 20. 
Step 1: The claim recites a non-transitory computer-readable storage medium, therefore, it falls into a statutory category.

Step 2A Prong 1:  The claim recites, inter alia:

identify relevant search terms for the search query; (This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of looking at determining what search terms to use for query. )


Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites “comprising instructions that when executed cause the system”; and “using the machine learning model”. The additional elements in the claim of computer instructions and a system amount to merely stating that the judicial exception is to be applied on a generic computer which is not enough to integrate the idea into a practical application, see MPEP 2106.05(b). Also the user the machine learning model is stated at such a high level of generality that it amounts to merely using the machine learning as a tool to apply an abstract idea, see MPEP 2106.05(f). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2020/0265521 A1 – hereinafter referred to as Chan) and further in view of Merritt (US 10,467,632 B1).


In regards to claim 1, Chan discloses an apparatus, comprising: 

a processing circuit; and (Chan para. [0030] teaches a process and local memory, wherein a processor is processing circuitry)

logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to:  (Chan para. [0030] teaches a process and local memory, wherein computer instructions or logic are stored in memory)

perform feature extraction on records across a plurality of datasets, features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets; (Chan para. [0008] teaches “In one embodiment, a method for market risk assessment includes receiving instream data from different data sources and processing the instream data. Processing the instream data includes identifying one or more content types in the instream data and extracting features from the one or more content types to form a multivariate dataset.” This teaches feature extraction from datasets. Chan para. [0019 and 0020] teach features associated with risk indicia such as numeric features like trading data and finance data, and source features such as non-numeric data like weather and snapchat. There features are used to create multivariate datasets.)

train a machine learning model based upon data generated during the feature extraction on the records; (Chan para. [0021] teaches using multivariant datasets to train a finance-compute engine (machine learning model).)

apply the machine-learning model to determine one or more records from the records having risk assessment data that exceeds a baseline threshold; and (Chan para. [0016] teaches applying machine-learning model to records to determine risk.)

provide at least one record of the one or more records in response to a search query. (Chan para. [0022-0023] teaches output a risk assessment report in different formats in response to a risk assessment request from a user. This teaches getting output in response to a request from a user.)

	However Chan does not disclose records having a risk assessment exceeding a baseline threshold and providing at least one record.

	Merritt discloses records having a risk assessment exceeding a baseline threshold and providing at least one record. (Merritt column 2 lines 5-15 teaches records with a risk level and determining if those records exceed a first level threshold. This teaches records with risk assessment exceeding a baseline threshold. Also column 4 line 9-13 teaches wherein each database contains records related to customers and fraud (risk) and they may be queried and retrieved by a user or the system.)
	It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the teaching of Chan with that Merritt to allow for records to have risk level and to be able to query those records as both references deal with the user of records and the benefit of doing so it would create a more efficient system and useful system wherein users can easily find records of interest by querying them.

	In regards to claim 8 it is the method embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1. 
	
	In regards to claim 16 it is the non-transitory computer readable storage medium embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1.

	Allowable Subject Matter
Claims 2-7, 9-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127